Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 1 of 13            FILED
                                                                2019 Nov-27 PM 03:20
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 2 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 3 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 4 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 5 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 6 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 7 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 8 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 9 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 10 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 11 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 12 of 13
Case 4:19-cv-01934-ACA Document 1 Filed 11/27/19 Page 13 of 13
